Citation Nr: 0215577	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-09 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bowel dysfunction, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating action of the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an increased rating for the 
veteran's bowel dysfunction.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The veteran's bowel dysfunction is manifested by complete 
loss of sphincter control.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
schedular criteria for a 100 percent evaluation have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.114, Diagnostic 
Code 7332 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations:

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  By RO letter of June 2002, the veteran was 
advised of the changes in the law brought about by passage of 
the VCAA.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim. 

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
to further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to award an increased rating for bowel dysfunction.  
He was provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
did report for, a VA examination to help determine the 
current severity of his disorder.  

The statement and of the case also provided notice to the 
veteran of what the evidence of record, to include the VA 
examination, revealed.  Additionally, they provided notice of 
what the remaining evidence showed, including any evidence 
identified by the appellant.  Finally, these documents 
provided notice why this evidence was insufficient to award 
an increased evaluation, as well as notice that the appellant 
could still submit supporting evidence.  Thus, the appellant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

The veteran contends that his bowel dysfunction is more 
severe than reflected by the rating currently assigned.

An initial rating action of March 1999 granted Service 
connection for a bowel dysfunction.  The evidence, which 
consisted of VA medical records and examination, revealed 
that the veteran suffered from a bowel dysfunction manifested 
by incontinence, difficulty moving bowels and requiring the 
use of pads.  

In January 2001, the veteran claimed that his bowel 
dysfunction had worsened and that he suffered from complete 
loss of anal sphincter control.  

A VA examination of April 2001 confirmed that the veteran 
suffered from rectal dysfunction that was a consequence of 
sacral nerve damage incurred during a 1996 low back surgery.  
The condition required the veteran to manually evacuate stool 
from the rectum.  

Subsequent to the April 2001 VA examination, there is no 
other clinical evidence associated with the veteran's claims 
folder.  In a May 2001 Report of Contact, the veteran 
indicated that he did not have or know of any additional 
sources of evidence.  He reported that he did not receive any 
current treatment for his bowel dysfunction and requested 
that the Department of Veterans Affairs adjudicate his claim 
based upon the evidence of record.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's bowel dysfunction is currently evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7332, for impairment of 
sphincter control of the rectum and anus.  A 30 percent 
evaluation is warranted for occasional involuntary bowel 
movements, necessitating the wearing of pads.  A 60 percent 
evaluation is warranted for extensive leakage and fairly 
frequent involuntary bowel movements.  Finally, a 100 
evaluation is warranted when there is a complete loss of 
sphincter control.  

After careful consideration of the evidence of record, the 
Board finds that the veteran's bowel dysfunction disability 
more closely approximates the criteria for a 100 percent 
evaluation.  In this regard, the preponderance of the 
evidence reveals that the veteran's bowel dysfunction is a 
result of a neurologic impairment to the sacral nerve.  The 
VA examiner indicated that as a result of such impairment the 
veteran is forced to manually evacuate stool from the rectum.  
The Board finds that such condition is comparable to a 
complete loss of sphincter control as contemplated by the 
rating criteria.  

Accordingly, a 100 percent evaluation is warranted.  


ORDER

A 100 percent evaluation for bowel dysfunction is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

